DETAILED ACTION
Allowable Subject Matter
Claims 28-41 and 48-53 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 28, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “depositing a first insulating material over each of the plurality of magneto-resistive sensor elements; and forming a plurality of flux guides on or in the first insulating material or on or in the substrate, wherein (i) each flux guide of the plurality of flux guides comprises a magnetic material; (ii) an entirety of a first flux guide of the plurality of flux guides is adjacent to and laterally offset from a first side of at least one magneto-resistive sensor element of the plurality of magneto-resistive sensor elements; and (iii) an entirety of a second flux guide of the plurality of flux guides is adjacent to an laterally offset from a second side of at least one magneto-resistive sensor element of the plurality of magneto-resistive sensor elements” in combination with the remaining limitations called for in claim 28.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 28. Therefore, claim 28 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 29-41 are also allowed as they depend from an allowed base claim.
With respect to claim 48, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “depositing a first insulating material over each of the plurality of magnetoresistive sensor elements; and forming one or more flux guides on or in the first insulating material or on or in the substrate, wherein (i) the one or more flux guides comprise a magnetic material; and (ii) an entirety of each flux guide of the one or more flux guides is adjacent to and laterally offset from at least one associated magneto-resistive sensor element of the plurality of magneto-resistive sensor elements” in combination with the remaining limitations called for in claim 48.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 48. Therefore, claim 48 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 49 and 50 are also allowed as it depends from an allowed base claim.
With respect to claim 51, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “depositing a first insulating material over each of the plurality of magnetoresistive sensor elements; and forming one or more flux guides on or in the first insulating material, wherein (i) the one or more flux guides comprise a magnetic material; and (ii) an entirety of each flux guide of the one or more flux guides is adjacent to and laterally offset from at least one magneto-resistive sensor element of the plurality of magneto-resistive sensor elements, and wherein forming the one or more flux guides on or in the first insulating material includes forming one or more trenches in the first insulating material and depositing the magnetic material in the one or more trenches.” in combination with the remaining limitations called for in claim 51.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 51. Therefore, claim 51 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 52 and 53 are also allowed as it depends from an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 25, 2021